Cased 1964 02S PKR PpRue ye FSM 82/48/28 Bags t St

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

ao x
NOVARTIS PHARMA AG, Case No. 1:19-CV-2993
Plaintiff and Counterclaim Defendant,
-against-
AMGEN, INC.,
Defendant and Counterclaimant.
x

 

ED] ORDER GRANTING WITHDRAWAL AS COUNSEL OF RECORD
This matter having come before the Court by filing of a Motion to Withdraw as Counsel
for defendant and counterclaimant Amgen, Inc. (“Amgen”) by Brant W. Bishop, P.C., IT IS
HEREBY ORDERED and ADJUDGED as follows:
1. The attorney Brant W. Bishop, P.C. is hereby withdrawn as counsel of record for

Amgen and fully discharged from any further representation or obligation in this

case,

2. Remaining counsel of record for Amgen will continue to represent Amgen in this
matter.

3. Brant Bishop (email: bbishop@wilkinsonwalsh.com) is removed from the mailing

matrix and from receiving electronic filings in the case.

LL lle

Tye Honorable P Kevin Castel
Poet States eK Judge

[27°20

 
